Citation Nr: 0409200	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In November 1999, the Committee on Waivers and 
Compromises denied a waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits, in the 
amount of $13,612.02, plus accrued interest.  In July 2000, 
the Committee on Waivers and Compromises denied a waiver of 
recovery of an overpayment of nonservice-connected disability 
pension, in the amount of $436.00.  While the RO's Committee 
on Waivers and Compromises each time found no fraud, 
misrepresentation of a material fact, or showing of bad faith 
on the veteran's part in the creation of the debts, for a 
total overpayment of $14,048.02.  The Committee also found 
that he had been granted two waivers in the previous two 
years for overpayments based on him not reporting income (for 
a total amount of $29,926.00, plus interest) and that if he 
were not to repay the current overpayment debts, he would be 
unjustly enriched.  


FINDINGS OF FACT

1.  The veteran was not without fault in creating the 
overpayment of improved nonservice-connected pension benefits 
in the total amount of $14,920.02.  

2.  Repayment of the total $14,920.02 overpayment of VA 
pension benefits would result in undue hardship on the 
veteran.  


CONCLUSION OF LAW

Recovery of the overpayment of improved nonservice-connected 
disability pension benefits in the total amount of $14,048.02 
is against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted, which 
made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  These changes have been codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
appellant the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained.  

Factual Background

The veteran is 71 years of age and has a 9th grade education.  
His wife is 70 years of age.  The veteran has been in receipt 
of improved nonservice-connected disability pension since 
July 1994.  At the time of his award, he had reported he had 
worked for the county schools; that he had not worked since 
November 1993; and he had received $150.00 gross amount of 
final pay.  He had listed no assets and neither he nor his 
wife was receiving any income from any source.  However, he 
did report he anticipated receiving a monthly retirement 
annuity and that he had applied to the Social Security 
Administration for benefits.  In December 1994, he was 
informed by VA letter that he had been awarded nonservice-
connected disability pension benefits, effective from July 
1994, the date of receipt of his claim.  

The veteran was advised, in both the December 1994 letter and 
accompanying VA forms, that the monthly amount of his VA 
pension was based on the financial information he had 
reported on his pension application; that the rate of his VA 
pension was directly related to his family income; that there 
was a maximum annual rate of pension permitted by VA for a 
veteran with one dependent; that the amount of the VA pension 
he would receive would be the difference between his 
countable family income and the maximum amount allowed a 
veteran by law, depending on the veteran's circumstances; and 
that adjustments had to be made to his pension whenever his 
income changed.  He was instructed to immediately notify VA 
if his income changed; that when reporting income, the total 
amount and source of all income received should be reported, 
and VA will exclude any amount which does not count for VA 
benefits purposes; and that if income is not reported, an 
overpayment of pension benefits might result for which he 
would be held liable.  By VA letter of March 1995, the 
veteran was advised/reminded of the importance of notifying 
VA of any changes in his family income.  

By rating action in March 1996, the veteran was awarded 
special monthly pension based on the need for aid and 
attendance, effective from January 1996.  He was notified of 
this action by VA letter, dated in March 1996, which informed 
him of both the amount and basis of his monthly pension.  
Again, he was instructed to report any change in his family 
income, and VA would determine if it were countable for 
pension purposes.  If he failed to report any income change, 
he was advised that an overpayment of pension benefits could 
result, for which he would be held liable.  

In May 1997, VA received information from the Social Security 
Administration (SSA) that the veteran was in receipt of 
benefits.  In June 1997, the SSA informed VA that the veteran 
had been in receipt of benefits since May 1994.  Also in June 
1997, the veteran informed VA, in writing, of his receipt of 
SSA benefits; the month he received his first SSA check; and 
the amounts of his monthly benefits.  

Based on the recently received financial information, the 
veteran's VA pension was adjusted, thereby creating an 
overpayment in the amount of $24,474.00.  He requested a 
waiver of recovery of the overpayment on the basis of 
financial hardship.  In October 1997, the RO's Committee on 
Waivers and Compromises found that the veteran's monthly 
family expenses exceeded his monthly family income and for 
him to have to repay the $24,474.00 overpayment would cause 
him a financial hardship.  The waiver request was granted.  

In February 1998, the veteran and his wife provided their 
family income over the telephone with VA personnel.  This 
information included previously unreported SSA income being 
received by the veteran's wife.  By VA letter, dated in March 
1998, the veteran was advised that, because of his wife's 
receipt of annual SSA income of $3,600.00, his pension 
benefits were going to be terminated, effective from July 1, 
1994, until February 1, 1996, at which time the pension 
benefits would be decreased.  The veteran requested a waiver 
of the overpayment in April 1998 alleging he did not realize 
he had to report his wife's SSA income, which, he claimed, 
began in September 1996.  Further, he maintained he did not 
understand the VA letters, because he only completed the 9th 
grade and his wife had only completed the 3rd grade, and he 
was in poor health.  The veteran's pension benefits were 
adjusted in April 1998, effective from October 1, 1996, 
thereby creating another overpayment, in the amount of 
$5,452.00.  He requested a waiver of this overpayment in 
April 1998.  In May 1998, a VA financial officer determined 
that the veteran had reported his wife's SSA annual income in 
June 1997 and advised the veteran that this additional 
overpayment of $5,452.00 was being written off because VA 
considered it an extension of the overpayment the Committee 
had waived in its October 1997 determination.  

Through an interagency verification match in early 1999, VA 
informed the veteran that information received revealed that 
he had received income, which had not previously been 
reported to VA.  This family income consisted of $277.00 in 
wages and $2,847.00 in State retirement benefits for the 
veteran, and interest income of $353.00 for his wife.  By VA 
letter, dated in March 1999, he was advised that his pension 
was being terminated, effective February 1, 1995, due to 
excessive family income, and resumed effective February 1, 
1996.  This action created an overpayment in the amount of 
$13,612.02.  The veteran requested a waiver of recovery of 
this overpayment, asserting financial hardship and poor 
health.  He further related his wife took care of all the 
bills and did the best she could with them considering she 
was unable to read.  

Accompanying the waiver request was the veteran's financial 
status report, dated in September 1999, which showed he was 
receiving $730.90 monthly Social Security benefits, $237.25 
retirement annuity and $126.00 VA pension; his wife was 
receiving $381.50 monthly Social Security benefits and $45.00 
State retirement annuity, which, he noted, began in December 
1998; and combined assets of $8,000.00 (consisting of a 1998 
truck); for a total monthly family income of $1,429.65, after 
deductions.  His monthly family expenses for rent, food and 
utilities amounted to $1,010.15; $454.00 for living expenses 
(telephone, clothing, automobile insurance, satellite 
television, etc.), and a $249.94 installment payment for the 
1998 truck, for total monthly family expenses of $1,714.00.  

In March 2000, VA notified the veteran that his pension had 
been adjusted to reflect his wife's receipt of State 
retirement annuity.  This action created an overpayment of VA 
pension benefits in the amount of $436.00.  In April 2000, 
the veteran requested a waiver of recovery of this 
overpayment.  The veteran's financial report, dated in April 
2000, essentially contained the same information as found in 
his September 1999 financial report and February 2000 
improved pension eligibility verification report.  

Received in March 2003 was the veteran's current financial 
status report.  The report showed he was receiving $806.50 
monthly Social Security benefits, $282.22 retirement annuity 
and $76.00 VA pension; his wife was receiving $421.00 monthly 
Social Security benefits and $49.37 State retirement annuity.  
He listed a 1998 Mazda truck, valued at $200.00 as an asset.  
His total monthly family income of $1635.09, after 
deductions.  His monthly family expenses for rent, food and 
utilities amounted to $1,073.10; $501.59 for living expenses 
(gasoline, medical expenses and insurance, life insurance, 
property tax), and a $235.40 installment payment for the 1998 
truck, for total monthly family expenses of $1,714.00.  At 
the end of each month, his expenses exceeded his income by 
$175.00. 

In a statement signed by a veteran's service officer, it was 
indicated that she had assisted the veteran in completing the 
VA financial form, as both he and his spouse were illiterate.  
She noted that they relied on other people to complete forms 
for them.

Analysis

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request for repayment 
or collection of the total $14,048.00 overpayment in VA 
pension benefits.  In so doing, the Committee found no fraud, 
misrepresentation, or bad faith in the veteran's failure to 
timely report receipt of family income, consisting at various 
times as wages, retirement annuities, Social Security 
benefits and unearned income, by either or both the veteran 
and his wife.  The Committee further found that repayment of 
the overpayment debts at issue would not be against the 
principles of equity and good conscience.  Rather, given the 
veteran's history of not reporting changes in family income, 
the Committee found that if the veteran were not made to 
repay the overpayments at issue, he would be unjustly 
enriched.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the veteran's failure to timely report his 
receipt of family income, the Board will not disagree with 
this finding.  However, the remaining question for 
consideration is whether recovery from the veteran of the 
overpayments of VA pension would be against the principles of 
equity and good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

In the veteran's case, he has been in receipt of nonservice-
connected pension benefits since July 1994.  Over the years, 
he has repeatedly been informed of the basis for the amount 
of his monthly pension and advised/reminded to immediately 
report any changes in his family income.  The veteran and his 
wife are in their very early 70's and they claim limited 
formal education.  On the other hand, the veteran has filed 
at least four waiver of overpayment requests since August 
1997, all because he failed to report changes in his and his 
wife's income.  His initial request for a waiver of an 
overpayment ($24,474.00, plus interest) was granted, in 
October 1997, on the basis of financial hardship.  Within a 
few months, another overpayment, in the amount of $5,452.00, 
was created, which was written off by VA in May 1998.  The 
veteran was notified of these actions, which should have 
reinforced VA's admonishments/reminders to report any change 
in the veteran's family income.  

Evidently, the above-actions had minimal impact on the 
veteran.  In March 1999, an interagency match revealed the 
veteran and his wife were receiving unreported wages, a 
retirement annuity and unearned income, thereby precipitating 
a $13,612.02 overpayment.  A year later, in March 2000, 
another overpayment was created.  This time, the overpayment 
was in the amount of $436.00, and it was due to the veteran's 
wife's unreported receipt of an annual pension.  

Given the circumstances of this case, it is apparent that the 
veteran was informed many times of the bases for the amount 
of his monthly pension.  He was advised/reminded that he had 
to report any change in his family income.  Since at least 
1997, the veteran has failed to timely notify VA of changes 
in income and, when he has, it is because he has been asked 
to confirm those changes, which VA had found out about 
through interagency matches, not initially from the veteran.  
Even though the veteran's family's income increased in 
increments through retirement annuities, wages, Social 
Security benefits, and unearned income, and he had been 
informed that the basis for the amount of his monthly pension 
was his family income, he accepted VA pension benefits when 
he knew, or should have known, that he was not entitled to 
those benefits because he was receiving increased family 
income which was not being reported to VA.  

The veteran's financial reports show that he and his wife are 
receiving monthly Social Security benefits and retirement 
annuities, in addition to the veteran's VA pension.  The 
veteran's monthly family expenses exceed his monthly family 
income by approximately $175.00.  These expenses are 
primarily for everyday living expenses, and include monthly 
installment payments for a 1998 vehicle and credit card 
debts.  The Board realizes a veteran's family income should 
first be used for shelter and necessary household expenses, 
and, given the veteran's monthly family income, his income 
does not cover such expenses.  There is no indication in the 
record that the veteran lives an extravagant lifestyle.

Under the unique circumstances of this case, the Board finds 
that recovery of the overpayment at issue would be against 
the principles of equity and good conscience.  Given the 
history and facts in this case, requiring the veteran to make 
restitution for this overpayment would result in undue 
hardship for he and his family.  The request for waiver of 
the overpayment of VA nonservice-connected disability pension 
benefits, in the amount of $14,048.00, is granted.  

However, given the fact that the veteran is illiterate, it 
would not be unreasonable for VA to investigate the need for 
appointment of a payee who could help the veteran better 
manage his affairs.


ORDER

A waiver of recovery of a $14,048.00 overpayment of improved 
nonservice-connected disability pension is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



